DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/29/2021 directed towards the amendments have been fully considered but they are moot in view of the rejection provided herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 8-15 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200021019 A1 (hereinafter “Rajagopalan”) in view of US 2019/0020110 A1 (hereinafter “Paulotto”).
Claim 1: Rajagopalan teaches a radio frequency (RF) apparatus (e.g., see 10 in FIGS. 1-3 or 40 / 70 in FIGS. 4-9) comprising a radio frequency integrated circuit (RFIC) chip (e.g., see 140 in FIG. 9, Para. 92) and an antenna module (e.g., see 120 in FIGS. 7, 9) disposed on an upper surface of the RFIC chip (as shown), wherein the antenna module comprises: a first antenna patch (e.g., see 40A / 104A in FIGS. 7, 9) that is in 
Rajagopalan does not explicitly show in FIGS. 7-9 wherein the antenna module comprises a third antenna patch disposed above the second antenna patch in parallel with the second antenna patch, the third antenna patch configured to transmit and receive the second RF signal of the second frequency band spaced apart from the first frequency band by coupling to the second antenna patch, wherein an S parameter of 
	However Rajagopalan clearly teaches that a parasitic patch may couple with the top patch (e.g., see Para. 58, 70) to broaden the bandwidth of the top patch or for impedance matching. Furthermore Paulotto teaches a radio frequency (RF) apparatus (e.g., see FIG. 9) comprising a radio frequency integrated circuit (RFIC) chip (e.g., see Para. 33) and an antenna module, wherein the antenna module comprises: a first antenna patch (e.g., see 40A, 104A in FIG. 7, 9), the first antenna patch comprising a first penetration point (e.g., see 130 through patch 104A in FIG. 7), and a first power feed point (e.g., at 96A) connected to a first power feed line (e.g., see 64A) to transmit and receive a first RF signal of a first frequency band; and a second antenna patch (e.g., see 40B, 104B) disposed above the first antenna patch in parallel with the first antenna patch, the second antenna patch comprising a second power feed point (e.g., see 96B) connected to a second power feed line (64B) that penetrates through the first penetration point to transmit and receive a second RF signal of a second frequency band, wherein the first penetration point is formed in a first region of the first antenna patch in which influence on an electric field generated by the first antenna patch via the first power feed point is minimized, wherein the antenna module comprises a third antenna patch (e.g., see 106) disposed above the second antenna patch in parallel with the second antenna patch, the third antenna patch configured to transmit and receive the second RF signal of the second frequency band spaced apart from the first frequency band by coupling to the second antenna patch (e.g., see Para. 68 where the total second frequency band is spaced from the first, e.g., see Para. 70, see FIG. 12), 
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form a third antenna patch disposed above the second antenna patch in parallel with the second antenna patch, the third patch configured to transmit and receive the second RF signal of the second frequency band as suggested by Rajagopalan spaced apart from the first frequency band by coupling to the second antenna patch, wherein an S parameter of the second and third antenna patches is lower than a reference value in the second frequency band as taught by Paulotto in order to allow the first and second antenna patches to operate at separately spaced apart bands and allow the third patch to broaden the bandwidth of the second antenna patch or for impedance matching the antenna as suggested by Paulotto (e.g., in Para. 68, 72).
Claim 2: Rajagopalan does not explicitly teach, in the embodiment of FIGS. 7-9, wherein the first antenna patch and the second antenna patch have circular shapes.
	However Rajagopalan does teach that the patches may have circular shapes (e.g., see Para. 53, 57, 86).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to shape the patches in a circular shape as would be desired as 
Clam 3: Rajagopalan teaches the modified invention, as modified in the claim 2 rejection, such wherein a first radius of the first antenna patch is different from a second radius of the second antenna patch (e.g., 40A being sized different from 40B).
	Further, Rajagopalan teaches the dimensions of the patches may be sized according to their desired frequency and desired communication bands (e.g., see Para. 58, 86). Before the effective filing date of the invention, it would have been obvious to a skilled artisan to size the circular patches differently according to their respective desired frequencies for different communication bands.
Claim 6: Rajagopalan further teaches wherein the second power feed line comprises: a first vertical power feed line (e.g., see 124B in FIG. 7) formed vertically to pass through the first penetration point (through 130 as shown), a first horizontal power feed line (e.g., see 134) connected to the first vertical power feed line and formed horizontally towards the second power feed point, and a second vertical power feed line (e.g., see 138) connected to the first horizontal power feed line and formed vertically to be connected to the second power feed point.
Claim 8: Rajagopalan shows the first antenna patch and the second antenna patch have different radiuses from one another but does not explicitly show in FIGS. 7-9 wherein the first antenna patch, the second antenna patch, and the third antenna patch have different radiuses from one another.

	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to from the third antenna patch having a radius that is different from the first and second antenna patch in order to broaden the bandwidth of the second antenna patch to which it couples to in a different area than the operating frequency of the second patch for additional resonances as taught by Rajagopalan.
	Claim 9: Rajagopalan teaches wherein the antenna module further comprises: a first substrate (e.g., see 122-4, 122-5) between the first antenna patch and the second antenna patch but does not explicitly show in the FIGS. 7-9, a second substrate between the second antenna patch and the third antenna patch, wherein a first dielectric constant of the first substrate and a second dielectric constant of the second substrate are the same.
	However Rajagopalan teaches additional dielectric layers may be stacked within the arrangement of substrates of the antenna module (e.g., see Para. 65) and that additional substrate layers may be placed between multiple elements or a single substrate having the same dielectric constant (e.g., see Para. 70).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form additional dielectric layers such that a dielectric substrate between the second antenna patch and the third antenna patch is formed with the same dielectric constant for that layer so as to maintain the consistency of the radiation 
Claim 10: Rajagopalan does not explicitly teach a first interval between the first antenna patch and the second antenna patch is equal to a second interval between the second antenna patch and the third antenna patch.
	However Rajagopalan teaches an interval (e.g., see H in FIG. 7) between the first patch antenna and the ground plane may be equal to an interval (e.g., see H’) between the second patch antenna and the first patch antenna (e.g., see Para. 64) in order to adjust a bandwidth of the patch antennas. Rajagopalan further teaches the distance is a result-effective variable for the bandwidth of the antenna.
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to optimize the intervals to achieve a first interval between the first antenna patch and the second antenna patch is equal to a second interval between the second antenna patch and the third antenna patch through experimentation since Rajagopalan teaches that the intervals between the patches are a result-effective variable for the bandwidth of the antenna and a skilled artisan would be motivated to adjust to tune the bandwidth of the antenna especially where the second and the third patch antennas are coupled for bandwidth and/or impedance matching.
Claim 11: Rajagopalan further teaches wherein the first antenna patch further comprises a second penetration point (e.g., see 130H / 130V in FIG. 8), and a third power feed point (e.g., see 96AV / 96AH) connected to a third power feed line (e.g., see 64AH / 64AV, the third power feed line being similar to the first power feed line), wherein the first power feed point and the third power feed point are configured to 
	Claim 12: Rajagopalan further teaches wherein the second antenna patch further comprises a fourth power feed point (e.g., see 96BV / 96BH in FIG. 8) connected to a fourth power feed line (e.g., see 64BV / 64BH, the fourth power feed line being similar to the second power feed line) that penetrates through the second penetration point, and the second power feed point and the fourth power feed point are configured to receive a second differential signal from the RFIC chip for transmitting and receiving the second RF signal of the second frequency band respectively through the second power feed line and the fourth power feed line (e.g., see Para. 81, 91, 92).
	Claim 13: Rajagopalan further teaches wherein the second penetration point is formed in a second region of the first antenna patch in which influence on an electric field generated by the first antenna patch via the third power feed point is minimized (e.g., see Para. 75-76, 78, 85).
	Claim 14: Rajagopalan further teaches wherein the first region and the second region define a center region of the first antenna patch (e.g., see first and second regions 130V / 130H in FIG. 8 defining a center region of 40A), and the first penetration point and the second penetration point are formed in the center region of the first antenna patch to be spaced apart from each other (as shown).
	Claim 15: Rajagopalan further teaches wherein the fourth power feed line comprises: a third vertical power feed line formed vertically to pass through the second penetration point, a second horizontal power feed line connected to the third vertical Id.).
Claim 28: Rajagopalan teaches an antenna module (e.g., see 40 / 70 in FIGS. 4-9) comprising: a first antenna patch (e.g., see 40A / 104A in FIGS. 7, 9) comprising a first penetration point, a second penetration point (e.g., see 130 / 156 / 130H / 130V in FIGS. 7, 9 and 130V / 130H in FIG. 8), a first power feed point connected to a first power feed line, and a second power feed point connected to a second power feed line (e.g., see power feed points 96A / 96AV / 96AH connected to power feed lines 64A / 124A / 126A / 150A / 154A / 64AH / 64AV in FIGS. 7-9), the first antenna patch being configured to radiate first electromagnetic waves corresponding to a first frequency band (e.g., see Para. 61); a second antenna patch (e.g., see 40B / 104B) disposed above the first antenna patch in parallel with the first antenna patch (as shown) and comprising a third power feed point connected to a third power feed line passing through the first penetration point and a fourth power feed point connected to a fourth power feed line passing through the second penetration point (e.g., see power feed points 96B / 96BH / 96BV connected to power feed lines 64B / 124B / 134 / 138 / 150B / 126B / 154B / 64BH / 64BV through penetration points 130 / 156 / 130H / 130V in FIGS. 7-9); and the first penetration point and the second penetration point are formed in a center region of the first antenna patch (e.g., see first and second regions 130V / 130H in FIG. 8 defining a center region of 40A), in which influence on an electric field generated by the first circular antenna patch is reduced (e.g., see Para. 75-76, 78, 85), 
	Rajagopalan does not explicitly show in FIGS. 7-9 that the patches are circular or a third circular antenna patch disposed above the second circular antenna patch to be in parallel with the second circular antenna patch, wherein the second circular antenna patch and the third circular antenna patch are configured to radiate second electromagnetic waves corresponding to a second frequency band. Rajagopalan may not explicitly teach that the second frequency band is spaced apart from the first frequency band.
However Rajagopalan does teach that the patches may have circular shapes (e.g., see Para. 53, 57, 86). Further Rajagopalan clearly teaches that a parasitic patch may couple with the top patch (e.g., see Para. 58, 70) to broaden the bandwidth of the top patch or for impedance matching. Furthermore Paulotto teaches a radio frequency (RF) apparatus (e.g., see FIG. 9) comprising a radio frequency integrated circuit (RFIC) chip (e.g., see Para. 33) and an antenna module, wherein the antenna module comprises: a first antenna patch (e.g., see 40A, 104A in FIG. 7, 9), the first antenna patch comprising a first penetration point (e.g., see 130 through patch 104A in FIG. 7), and a first power feed point (e.g., at 96A) connected to a first power feed line (e.g., see 64A) to transmit and receive a first RF signal of a first frequency band; and a second 
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to shape the patches in a circular shape as would be desired as suggested by Rajagopalan, e.g., for an overall smaller patch footprint or as would be required by the housing of a device.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form a third antenna patch disposed above the second antenna patch .

Allowable Subject Matter
Claim 18, 23 and 24 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845